Reason for Allowance

The following is an examiner’s statement of reasons for allowance:
Interpreting the claims in light of the specification and based on the argument presented in the remarks filed on 01/05/2022 examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art of record does not expressly teach or render obvious the invention as recited in amended independent claims.

James (US Pub. No. 2011/0314534 A1) teaches secured execution environment including a computing device comprising non-volatile memory storing a service, the service comprising instructions executable by a processor of the computing device; volatile memory; and the processor for storing in the non-volatile memory with a read-write access right for users of the service; launching the service by copying the instructions of the service from the non-volatile memory to the volatile memory and executing the service by executing the instructions of the service copied into the volatile memory; and storing data generated by the execution of the instance of the service in the non-volatile memory.


Franchi et al. (US Pub. No. 2018/0300120 A1) teaches generating an operational service data structure associated to the service and storing a reference to the service in the operational service data structure; storing the operational service data structure in the non-volatile memory, an instance of the service associated to the operational service data structure, copying the data into the operational service data structure associated to the executed instance of the service.

The combination of prior art of record does not expressly teach or render obvious the limitations of “a computing device comprising: non-volatile memory storing a service, volatile memory; and the processor for: launching an instance of the service; -2-Application No. 16/406,556Reply to Office Action dated October 5, 2021copying only critical data that is critical for starting the new instance of the service from a state identical to a state of the executed instance of the service before the occurrence of the interruption to the file for permanent storage in the non-volatile memory; and upon occurrence of an interruption of the executed instance of the service, launching by the processor a new instance of the service using the critical data”, when taken in the context of the claims as a whole, as recited in claim independent claims 1 were not disclosed in the prior art of record.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195